Case: 20-60710     Document: 00515928908         Page: 1     Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   July 7, 2021
                                  No. 20-60710                   Lyle W. Cayce
                                                                      Clerk

   DeNucci Constructors, L.L.C.,

                                                                         Petitioner,

                                       versus

   Occupational Safety and Health Review Commission;
   Martin Walsh, Secretary, U.S. Department of Labor,

                                                                     Respondents.


                     Petition for Review of an Order of the
               Occupational Safety and Health Review Commission
                              OSHRC No. 18-1847


   Before Owen, Chief Judge, and Smith and Graves, Circuit Judges.
   Per Curiam:*
          DeNucci Constructors, L.L.C. (DeNucci) petitions this court for
   review of a final order of the Occupational Safety and Health Review
   Commission (OSHRC) affirming the Occupational Safety and Health
   Administration’s (OSHA’s) issuance of a citation and Notification of Penalty


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60710     Document: 00515928908           Page: 2   Date Filed: 07/07/2021




                                    No. 20-60710


   (Citation) to DeNucci. Because the OSHRC administrative law judge’s
   (ALJ’s) factual findings are supported by substantial evidence, and the ALJ’s
   implicit credibility determinations are not contradicted by incontrovertible
   documentary evidence or physical fact, we deny DeNucci’s petition for
   review.
                                          I
          DeNucci constructs commercial buildings, as well as excavates and
   installs utilities. On July 30, 2018, DeNucci performed trenching and
   excavation work at 500 Sabine Street in Austin, Texas.           Under the
   supervision of General Superintendent David Lucas and Foreman Jose
   Martin Morales, the crew began excavating around 7:15 a.m., with Miguel
   Hernandez operating the excavator. Hernandez’s task was to dig and slope
   a trench that other crew members could enter to locate existing conduits and
   pipes for DeNucci to replace.       At approximately 9:30 or 10:00 a.m.,
   Hernandez detected sand or gravel, indicating pipes were near, and stopped
   excavating. Soon after, two laborers/pipe layers, Ramiro Vasquez Paz (Paz)
   and Daniel Ponce (Ponce), entered the trench to hand-shovel the sand and
   gravel to locate existing conduits and pipes.
          At approximately 10:15 or 10:20 a.m., OSHA Compliance Assistance
   Specialist Joann Natarajan (CAS Natarajan) happened to walk by the
   worksite on her way to give a presentation at a nearby hotel. She observed
   two employees, Paz and Ponce, digging around exposed pipes in the bottom
   of the trench. Based on her nineteen years of experience and her visual
   observations of the trench’s depth, angle, and slope “for about 30 seconds”
   from fifteen or twenty feet away, CAS Natarajan determined the trench was
   unsafe. She immediately called and notified OSHA regarding what she had
   observed but did not take any photographs or measurements. In response,
   OSHA sent Compliance Safety and Health Officer Darren Beck (CSHO




                                         2
Case: 20-60710     Document: 00515928908          Page: 3   Date Filed: 07/07/2021




                                   No. 20-60710


   Beck) to the worksite. In the meantime, after the conduits and pipes were
   exposed by hand-shoveling, Hernandez resumed excavation operations.
         CSHO Beck arrived at the worksite at approximately 11:40 a.m. to
   begin inspecting and witnessed DeNucci’s employees “dump[] a load of dirt
   into the bottom of the trench.” CSHO Beck conducted interviews with Paz,
   Ponce, Superintendent Lucas, and Foreman Morales; took photographs and
   measurements; and spoke to DeNucci’s owner. During the interviews,
   CSHO Beck questioned the DeNucci employees as to whether the conditions
   he observed reflected the conditions present when Paz and Ponce worked in
   the trench. He was told “that the depth and the width of the trench had not
   changed.” Ultimately, CSHO Beck determined that the trench was not in
   compliance with OSHA regulations at the time Paz and Ponce were in the
   trench. Based on CSHO Beck’s findings and determinations, OSHA issued
   the Citation to DeNucci, “with two serious items for violations of 29 C.F.R.
   § 1926.21(b)(2) and 29 C.F.R. § 1926.652(a)(1).” DeNucci filed a timely
   notice of contest, bringing the matter before the OSHRC, and a hearing was
   held before an OSHRC administrative law judge.
         At the onset of the hearing, OSHA withdrew the § 1926.21(b)(2)
   citation item. Proceeding with the remaining item, DeNucci produced six
   witnesses for two days of testimony: CAS Natarajan, Ponce, Paz, Foreman
   Morales, Superintendent Lucas, and CSHO Beck. From that testimony, as
   well as numerous photographic exhibits, the ALJ found that “the trench was
   8-9 feet deep” and that DeNucci “did not bench or slope any of the trench’s
   walls at a 1:1 ratio” to that depth, as required under § 1926.652(a)(1).
   Further, the ALJ found that DeNucci’s claims that “the excavation was
   materially changed,” and “the configuration and dimensions of the trench”
   were “significantly altered,” by the excavation operations between the time
   Paz and Ponce exited the trench and CSHO Beck inspected it “lack merit.”
   The ALJ then affirmed the citation item and assessed a penalty of $4,746.00.



                                        3
Case: 20-60710           Document: 00515928908               Page: 4      Date Filed: 07/07/2021




                                            No. 20-60710


   DeNucci timely filed a Petition for Discretionary Review with the OSHRC.
   The OSHRC declined discretionary review, and DeNucci timely filed its
   petition for review to this court.
           DeNucci contends the ALJ’s decision should be reversed for two
   reasons. First, it contends that the ALJ’s factual findings are not supported
   by substantial evidence. Second, DeNucci maintains that the ALJ failed to
   explain his credibility determinations as required under statute, and OSHRC
   and circuit court precedent. We disagree.
                                                  II
           We review ALJ decisions that the OSHRC declines to review under
   the same standard that applies to decisions of the OSHRC.1 We must accept
   factual findings by the OSHRC, and thus the ALJ in this case, as
   “‘conclusive’ if they are supported by ‘substantial evidence on the record
   considered as a whole.’”2 That is, we must uphold the ALJ’s factual findings
   “if a reasonable person could have found what the [ALJ] found,” even if we
   “might have reached a different conclusion.”3                      Contentions based on
   speculation or derived from inferences upon inferences “do not add support
   to a finding of substantial evidence.”4
           To establish a prima facie violation of an OSHA standard, the
   Secretary of Labor (Secretary) must have shown: (1) the cited standard, 29


           1
            S. Hens, Inc. v. Occupational Safety & Health Rev. Comm’n, 930 F.3d 667, 675 (5th
   Cir. 2019) (citing Austin Indus. Specialty Servs., L.P. v. Occupational Safety & Health Rev.
   Comm’n, 765 F.3d 434, 438-39 (5th Cir. 2014) (per curiam)).
           2
               Id. at 674 (quoting 29 U.S.C. § 660(a)).
           3
               Id. (quoting Sanderson Farms, Inc. v. Perez, 811 F.3d 730, 734 (5th Cir. 2016)).
           4
            See Brown & Root, Inc. v. NLRB, 333 F.3d 628, 639, 641 (5th Cir. 2003); accord
   TRW, Inc. v. NLRB, 654 F.2d 307, 312 (5th Cir. Unit A Aug. 1981) (“Suspicion, conjecture
   and theoretical speculation register no weight on the substantial evidence scale.” (first




                                                   4
Case: 20-60710           Document: 00515928908              Page: 5      Date Filed: 07/07/2021




                                             No. 20-60710


   C.F.R. § 1926.652(a)(1), applied; (2) DeNucci did not comply with the cited
   standard; (3) DeNucci employees had “access or exposure to the violative
   conditions”; and (4) DeNucci “had actual or constructive knowledge of the
   conditions.”5 DeNucci contests only the second element of the Secretary’s
   case—that DeNucci did not meet the requirements of § 1926.652(a)(1).
           Section 1926.652(a)(1) requires that each employee in an excavation
           be protected from cave-ins by an adequate protective system
           designed in accordance with paragraph (b) or (c) of this section
           except when:
           (i) Excavations are made entirely in stable rock; or
           (ii) Excavations are less than 5 feet (1.52m) in depth and
           examination of the ground by a competent person provides no
           indication of a potential cave-in.6
   DeNucci does not contend that it used a trench box or otherwise shored or
   shielded the trench to comply with the standard under paragraph (c).7 Nor
   does DeNucci argue that either exception applies. Accordingly, we need
   assess only whether a reasonable person could have found that the trench
   walls were not sloped or benched at an appropriate angle in accordance with
   paragraph (b) when Paz and Ponce were in the trench on July 30, 2018.8
           The parties jointly stipulated that the soil in the trench was Type B
   soil. Under paragraph (b), DeNucci was required to safeguard its Type B soil


   citing Fla. Steel Corp. v. NLRB, 587 F.2d 735, 742 (5th Cir. 1979); and then citing NLRB v.
   O. A. Fuller Super Mkts., Inc., 374 F.2d 197 (5th Cir. 1967))).
           5
               S. Hens, Inc., 930 F.3d at 675 (quoting Sanderson Farms, 811 F.3d at 735).
           6
               29 C.F.R. § 1926.652(a)(1).
           7
             See id. § 1926.652(c) (pertaining to support systems, shield systems, and other
   protective systems).
           8
               See id. § 1926.652(b).




                                                  5
Case: 20-60710        Document: 00515928908             Page: 6      Date Filed: 07/07/2021




                                         No. 20-60710


   trench by utilizing a system of benches and slopes at a 1:1 ratio (horizontal
   distance to vertical rise), or no more than a 45 degree angle.9 DeNucci
   maintains that the ALJ improperly relied on CAS Natarajan’s “unsupported
   speculation” to “establish the condition of the excavation at the time of
   employee exposure,” as well as “unreasonable inferences” to find that “the
   excavation was not materially altered prior to CSHO Beck’s measurement of
   the excavation.” Moreover, DeNucci continues, “the substantial evidence
   shows the excavation was not [eight] feet deep when employees worked in
   the trench.”
                                              A
           First, DeNucci contends that the ALJ “improperly relied [solely] on
   the implausible, speculative, and conclusory testimony of CAS Natarajan”
   “to establish the condition of the excavation at the time of employee
   exposure.” CAS Natarajan’s testimony, DeNucci argues, is “the ALJ’s only
   evidence alleging a non-compliant trench at [the] time employees worked
   within the area.” However, as the Secretary correctly argues, the ALJ’s
   findings regarding the sloping or benching of the trench walls at the time of
   employee exposure did not rely “solely on unsubstantiated observations by
   [CAS Natarajan].” Rather, the findings are also supported by the testimony
   of DeNucci employees and CSHO Beck’s inspection findings and
   photographs.
           Citing testimony of CSHO Beck, the ALJ found that the trench was
   “8-9 feet deep.” Then, citing photographic exhibits and testimony of five of
   the six witnesses, the ALJ found that “the west and east walls of the trench


           9
             Id. § 1926.652(b)(2) (discussing “[m]aximum allowable slopes” set forth in
   Appendices A and B); id. pt. 1926, subpt. P, app. B (Table B-1) (listing the maximum
   allowable slope for Type B soil as “1:1 (45°)”); see also Mel Gornall Co. Inc., 2 BNA OSHC
   3305, at *2 (No. 8527, 1975) (ALJ) (explaining the 1:1 ratio).




                                               6
Case: 20-60710     Document: 00515928908           Page: 7   Date Filed: 07/07/2021




                                    No. 20-60710


   were not sloped to 45-degrees when Ponce and Paz were in the trench,” but
   rather “were vertical at the time the employees were in the trench and at the
   time CSHO Beck arrived.” Citing photographic exhibits and testimony of
   CSHO Beck, the ALJ found that the north and south walls of the trench “had
   inadequate benching and/or sloping or none at all.”
          As for the benching and sloping of the trench walls, CSHO Beck
   observed that both the east and west walls of the trench were vertical. Paz
   and Foreman Morales conceded that the east wall was vertical the last time
   Paz and Ponce were in the trench, and Superintendent Lucas conceded that
   a “portion” of the west wall was vertical. Next, CSHO Beck testified that
   based on the horizontal measurements of the steps on the north wall (two and
   a half feet each), he determined that the north wall of the trench was benched
   only five feet. CSHO Beck testified that the south wall was not benched at
   all or adequately sloped at the time of his inspection. Photographs of the
   trench taken during CSHO Beck’s inspection confirm this observation.
   Because the south wall abutted a sidewalk, CSHO Beck explained, DeNucci
   would have had to cut into the sidewalk to extend the trench opening out an
   adequate length on that side, which DeNucci had not done. Based on the
   “math and the facts . . . presented,” CSHO Beck testified, it is “impossible”
   that the south wall could have been compliant at or around 10:15 a.m. when
   Paz and Ponce were in the trench but not 11:40 a.m. when CSHO Beck
   observed the trench.
          From Paz’s, Foreman Morales’s, Superintendent Lucas’s, and
   CSHO Beck’s testimony, a reasonable person could find, as the ALJ did, that
   at least one of the walls of the trench was not properly sloped or benched for
   any trench five feet or deeper at the time Paz and Ponce were in the trench.
   Thus, irrespective of whether CAS Natarajan’s testimony is based on
   speculation and thus can or cannot support a finding of substantial evidence,
   the testimony of the DeNucci employees, as well as CSHO Beck, is not



                                         7
Case: 20-60710      Document: 00515928908          Page: 8    Date Filed: 07/07/2021




                                    No. 20-60710


   speculation and supports a finding of substantial evidence that the condition
   of the trench was noncompliant at the time of employee exposure.
                                          B
          Second, DeNucci argues that “the ALJ improperly relied upon
   unreasonable inferences when he held the excavation was not materially
   altered prior to CSHO Beck’s measurement of the excavation.” DeNucci
   does not contend that the trench complied with § 1926.652(a)(1) at the time
   of CSHO Beck’s inspection. Instead, DeNucci argues that the trench was
   materially altered after Paz and Ponce exited the trench and before CSHO
   Beck arrived. In support, DeNucci cites Paz’s and Ponce’s testimony
   discussing the digging performed by Hernandez after they exited the trench,
   as well as CAS Natarajan’s testimony that “additional soil ha[d] been
   removed” before the inspection. However, Paz, Ponce, and CAS Natarajan
   did not testify regarding material alterations to the benching or sloping of the
   trench walls, specifically.
          Considering the record as a whole, a reasonable person could have
   found that the east and west walls were vertical both at the time of CSHO
   Beck’s inspection and when Paz and Ponce were in the trench. CAS
   Natarajan and CSHO Beck testified—and Paz, Foreman Morales, and
   Superintendent Lucas all conceded—that at least a portion of the east or west
   wall was vertical, and thus not at a 45-degree angle regardless of the trench’s
   depth, when Paz and Ponce were in the trench. Therefore, a reasonable
   person could have concluded that the east and west trench walls were not
   materially altered prior to CSHO Beck’s inspection.
          A reasonable person could also have found that the south wall was not
   materially altered. It is undisputed that the south wall abutted a paved
   sidewalk and was not sloped or benched at the time of CSHO Beck’s
   inspection, and photographs taken during the inspection prove as much. As




                                          8
Case: 20-60710      Document: 00515928908          Page: 9    Date Filed: 07/07/2021




                                    No. 20-60710


   for the condition of the south wall when Paz and Ponce were in the trench,
   Superintendent Lucas testified that the south wall “was a lot cleaner” and
   sloped at a “one-to-one” angle when Paz and Ponce were in the trench.
   Ponce testified that the south side of the trench was “clean,” in that
   “nothing was loose,” when he was in it, and that “there [were] steps there.”
   Paz testified that the south side seemed “okay” when he was in the trench
   because “there was concrete.” Nevertheless, a reasonable person could have
   found that it is impossible to slope a trench wall abutting a paved sidewalk
   properly without cutting into the sidewalk. Further, a reasonable person
   could have found that it is unlikely DeNucci cut into the sidewalk before 10:15
   a.m. to slope the south wall properly and then subsequently replaced the
   sidewalk in the less than two hours between when Paz and Ponce exited the
   trench and CSHO Beck inspected it.
          There is substantial evidence in the record that the trench walls were
   not materially altered prior to CSHO Beck’s measurement.
                                         C
          Last, DeNucci argues that “substantial evidence shows the excavation
   was not [eight] feet deep when employees worked in the trench.” The ALJ
   actually found that “the trench was 8-9 feet deep.”             Nevertheless,
   DeNucci’s final argument fails for a similar reason as its first and second.
          It is inconsequential whether there is substantial evidence that the
   trench was eight to nine feet deep. There is substantial evidence that, at the
   time Paz and Ponce were in the trench, three of the four trench walls were
   not benched or sloped at a 1:1 ratio with a depth of five feet or more. DeNucci
   has waived any argument that the trench was less than five feet deep (and




                                          9
Case: 20-60710          Document: 00515928908             Page: 10       Date Filed: 07/07/2021




                                           No. 20-60710


   thus that the benching and sloping requirements do not apply).10 So, the legal
   conclusion that the trench was noncompliant at or around 10:15 a.m. is the
   same regardless of the precise trench depth.11
           In sum, a reasonable person could have found that, at the time Paz and
   Ponce were in the trench, the trench walls were not sloped or benched at a
   1:1 ratio, or an angle of 45 degrees or less, in accordance with 29 C.F.R.
   § 1926.652(b).12         Thus, the ALJ’s factual findings are supported by
   substantial evidence.
                                                III
           DeNucci also contends that the ALJ failed to explain his credibility
   determinations as required under the Administrative Procedure Act (APA),
   as well as OSHRC and circuit court precedent. We will not overturn the
   OSHRC’s, and thus the ALJ’s, credibility determinations “unless there is
   [incontrovertible] documentary evidence or physical fact which contradicts
   it.”13 More specifically, the “ALJ’s credibility determinations are binding



           10
               See Monteon-Camargo v. Barr, 918 F.3d 423, 428 (5th Cir. 2019) (noting that
   failure to adequately brief an issue on appeal can constitute waiver of that argument); see
   also Fed. R. App. P. 28(a)(8)(A).
           11
              Cf. S. Hens, Inc. v. Occupational Safety & Health Rev. Comm’n, 930 F.3d 667, 675
   (5th Cir. 2019) (“The court reviews legal conclusions to determine whether they are
   ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.’”
   (first quoting 5 U.S.C. § 706(2)(A); then quoting Sanderson Farms, Inc. v. Perez, 811 F.3d
   730, 734-35 (5th Cir. 2016); and then quoting Trinity Marine Nashville, Inc. v. Occupational
   Safety & Health Rev. Comm’n, 275 F.3d 423, 427 (5th Cir. 2001))).
           12
                See 29 C.F.R. § 1926.652(b).
           13
              Boeta v. Fed. Aviation Admin., 831 F.3d 636, 641 (5th Cir. 2016) (quoting Miranda
   v. Nat’l Transp. Safety Bd., 866 F.2d 805, 807 (5th Cir. 1989)); accord Kelly Springfield Tire
   Co., Inc. v. Donovan, 729 F.2d 317, 322 n.6 (5th Cir. 1984) (quoting Cleveland Consol., Inc.
   v. Occupational Safety & Health Rev. Comm’n, 649 F.2d 1160, 1168 (5th Cir. 1981)); see also
   Delek Refin., Ltd. v. Occupational Safety & Health Rev. Comm’n, 845 F.3d 170, 184 n.18 (5th




                                                10
Case: 20-60710          Document: 00515928908             Page: 11      Date Filed: 07/07/2021




                                           No. 20-60710


   unless:” (1) the ALJ “failed to justify” his credibility choice, (2) “the
   credibility choice is unreasonable,” (3) “the choice contradicts other
   findings,” or (4) “the choice is based upon inadequate reasons or no
   reason.”14
           Here, the ALJ’s justification for his credibility determinations was
   limited to: “The factual background is based on the credible record evidence,
   as discussed below, and consideration of the record as a whole. Contrary
   evidence is not credited.” DeNucci improperly argues that because the APA
   requires the ALJ to “include a statement of--(A) findings and conclusions,
   and the reasons or basis therefor, on all the material issues of fact, law, or
   discretion presented on the record,”15 the ALJ’s failure to justify his
   credibility choice “serve[s] to invalidate the agency’s decision.” Rather,
   when an “ALJ has failed to justify his credibility choice, the court is free to
   review the record and independently reach its own conclusion.”16 Based on
   our review of the record in Part II, we independently reach our own
   conclusion in agreement with the ALJ, as the ALJ’s implicit credibility
   determinations are not contradicted by incontrovertible documentary




   Cir. 2016) (reviewing for harmless error in the administrative law context); United States v.
   Johnson, 632 F.3d 912, 930 (5th Cir. 2011) (same).
           14
             Adams & Assocs., Inc. v. NLRB, 871 F.3d 358, 369 (5th Cir. 2017) (quoting UNF
   W., Inc. v. NLRB, 844 F.3d 451, 457 (5th Cir. 2016)); see also Acme Energy Servs. v.
   Occupational Safety & Health Rev. Comm’n, 542 F. App’x 356, 362 & nn.27-29 (5th Cir.
   2013) (per curiam) (rejecting the argument that the OSHRC ALJ’s credibility findings were
   inadequate when the ALJ made clear the ALJ was crediting a witness’s testimony, made
   necessary credibility determinations, provided reasons for the credibility determinations,
   and made other essential findings of fact).
           15
                5 U.S.C. § 557(c)(3)(A).
           16
            NLRB v. Motorola, Inc., 991 F.2d 278, 282 (5th Cir. 1993) (citing Lord & Taylor
   v. NLRB, 703 F.2d 163, 165 (5th Cir. 1983)).




                                                11
Case: 20-60710           Document: 00515928908           Page: 12       Date Filed: 07/07/2021




                                         No. 20-60710


   evidence or physical fact. Similarly, as discussed in Part II, the ALJ’s implicit
   credibility choices were reasonable and did not contradict other findings.
           Finally, unlike the ALJs in the cases DeNucci cites, while the ALJ
   stated he did not credit “contrary evidence,” he never rejected or excluded
   any specific testimony or evidence, especially not without reason.17 For
   example, DeNucci improperly assesses the ALJ’s conclusion that “the
   weight of the evidence indicates[, Paz and Ponce] were in the excavation 6-7
   minutes each and separately” as a determination by the ALJ that CAS
   Natarajan was not credible because CAS Natarajan testified that Paz and
   Ponce were in the trench at the same time. But that conclusion was hardly
   an adverse credibility determination by the ALJ, as it “relie[d] very little on
   his assessment of [CAS Natarajan’s] credibility. Instead, the overwhelming
   factor in the decision was”18 the weight of all the record evidence
   collectively.19
           Thus, because the ALJ’s implicit credibility determinations are not
   contradicted by incontrovertible documentary evidence or physical fact, and
   the ALJ never rejected or excluded any specific testimony or evidence
   without reason, reversal is not warranted on this basis.




           17
             See Haywood v. Sullivan, 888 F.2d 1463, 1471 (5th Cir. 1989) (per curiam) (finding
   party’s argument that the ALJ should be reversed because the ALJ did not make credibility
   findings “spurious” because the ALJ considered and accepted all testimony and thus made
   “[i]mplicit credibility findings”).
           18
             Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003) (per curiam) (affirming the
   ALJ’s decision when the ALJ’s decision “relie[d] very little on his assessment of [a
   witness’s] credibility. Instead, the overwhelming factor in the decision was medical
   evidence from a variety of sources”).
           19
                Cf. id. at 622.




                                               12
Case: 20-60710   Document: 00515928908          Page: 13   Date Filed: 07/07/2021




                                 No. 20-60710


                             *        *         *
         For the foregoing reasons, DeNucci’s petition for review is
   DENIED.




                                      13